DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 3/9/2020 and 9/4/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.
Election/Restrictions
Applicant's election with traverse of Claims 1-9 and 15-20 in the reply filed on
7/16/2021 are acknowledged. The traversal is on the ground(s) that the inventions relate to a method of managing the mobility of device based on service provided by transmitting and receiving messages between AMF and CMM in the core network.  Examiner respectfully disagrees. Claims 1-9 and 15-20 are directed towards transmitting service setting to AMF, which claims 10-14 do not disclose. Further, claims 10-14 are directed towards transmitting service setting to RAN, which Claims 1-9 and 15-20 do not disclose.
The requirement is still deemed proper and made FINAL. Claims 10-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Claim Objections
Claims 5, 7, 8, and 19 are objected to because of the following informalities: 
Claims 5, 8, and 19 state “TAs” in lines 6, 8, and 5 respectively. Suggest changing to --Tracking Areas (TAs)-- to maintain clarity. 
Claim 7 states “the radiation pattern” of “the radio cell”, wherein the radiation pattern and radio cell do not have proper antecedent basis. Suggest changing these claim limitations to maintain proper antecedent basis.
Claim 8 further states “characteristics” in line 5. Suggest changing to --characteristics-- to maintain proper antecedent basis throughout the claims
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-6, 8, 9, and 15-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Velev et al. (U.S. Patent Application Publication No. 2020/0059989)
Referring to Claim 1, Velev et al. disclose a method of controlling, by a Central Mobility Manager (CMM), an operation of a device based on a service provided to the device (par 64, new AMF interpreted as CMM; par 60, UE registration), the method comprising: obtaining at least one of information about the service requested by the device, movement information of the device, or capability information of the device (par 64, UE context); determining a characteristic of the service provided to the device based on at least one of the information about the service, the movement information of the device, or the capability information of the device (par 65, new AMF determines service, etc.); generating service setting information for the service provided to the device based on the determined characteristic of the service (pars 66-68, new AMF initiates procedure towards old AMF); and transmitting, to an Access and Mobility Function (AMF), the service setting information (par 68, new AMF conducts procedure, indicates to old AMF).  
 	Referring to Claim 15, Velev et al. disclose a Central Mobility Manager (CMM) of controlling an operation of a device based on a service provided to the device, the CMM comprising: a transceiver; at least one processor; and a memory configured to store instructions that, when executed by the at least one processor, cause the at least one processor to (par 64, new AMF interpreted as CMM; par 60, UE registration): obtain at least one of information about the service requested by the device, movement information of the device, or capability information of the device (par 64, UE context), - 44 -0502-0611 (SH-60540-US-DMC) determine a characteristic of the service provided to the device based on at least one of the information about the service, the movement information of the device, or the capability information of the device (par 65, new AMF determines service, etc.), 
 	Referring to Claims 2 and 16 as applied to Claims 1 and 15 above, Velev et al. disclose the method and CMM, wherein the information about the service requested by the device comprises Network Slice Selection and Assistance Information (NSSAI), and wherein the movement information of the device comprises at least one of source information of the device, destination information of the device, current location information of the device, or movement route of the device (par 64, NSSAI, area/mobility information).  
 	Referring to Claims 3 and 17 as applied to Claims 1 and 15 above, Velev et al. disclose the method and CMM, wherein the service setting information comprises at least one of information of mobility procedure, information about whether to permit the mobility procedure for the device, allowed frequencies for the device, a list of Tracking Areas (TAs) of the device, a list of preferred cells of the device, or type of Radio Access Technologies (RATs) of the device (par 68, new AMF conducts procedure, also information regarding NSSAI that cannot be served by the cell, session information, etc.).  
 	Referring to Claims 4 and 18 as applied to Claims 3 and 17 above, Velev et al. disclose the method and CMM, wherein information of mobility procedure comprises at least one of cell reselection, cell redirection, neighboring signal cell measurement event, 
 	Referring to Claims 5 and 19 as applied to Claims 1 and 15 above, Velev et al. disclose the method and CMM, wherein the generating of the service setting information for the service provided to the device based on the determined characteristic of the service comprises: receiving current location information of the device which the service is provided, determining a cell to perform cell reselection or handover for the device from among the cells included in a list of TAs or a list of preferred cells based on the current location information, and generating the service setting information based on the determination (pars 41, 64-68, 91, and 100, allowed NSSAIs in area-cell/mobility restriction – registration procedure).  
 	Referring to Claims 6 and 20 as applied to Claims 1 and 15 above, Velev et al. disclose the method and CMM, wherein the generating of the service setting information for the service provided to the device based on the determined characteristic of the service comprises: generating the service configuration information by further considering the capability information of the device and Network Slice Selection and Assistance Information (NSSAI) of the device which are received from the AMF (par 64, NSSAI, capabilities).  
Claim 8 as applied to Claim 1, Velev et al. disclose the method, wherein the determining of the characteristic of the service provided to the device comprises: predicting an amount of movement of the device according to the characteristics of the service (pars 64-68, 91, and 100, mobility information, area - determine registration, handover etc.), and  - 42 -0502-0611 (SH-60540-US-DMC)wherein the generating of the service setting information for the service provided to the device based on the determined characteristic of the service comprises: determining a list of TAs of the device based on the predicted amount of movement, and generating the service setting information based on the determined list of TAs (pars 64-68 and 75, registration accept, TAI list)  
 	Referring to Claim 9 as applied to Claim 1, Velev et al. disclose the method, wherein the transmitting, to the AMF, of the service setting information comprises: transmitting the service setting information through a message of a format corresponding to the characteristic of the service (par 68, indication to old AMF, e.g. registration complete notify message, new notification message, based on determined outcome).
 	 			Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Velev et al. (U.S. Patent Application Publication No. 2020/0059989) in view of Yang et al. (U.S. Patent Application Publication No. 2020/0170052) 

 	Referring to Claim 7 as applied to Claim 1, Velev et al. disclose the method, 

However, Velev et al. do not disclose service setting information is generated by further considering radiation pattern of the radio cell.
In the same field of endeavor, Yang et al. disclose service setting information is generated by further considering radiation pattern of the radio cell (pars 16 and 17, radiation pattern - sector, network slicing).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate service setting information is generated by further considering radiation pattern of the radio cell, as taught by Yang et al., in the method of Velev et al., for the purpose of enabling efficient and optimal wireless communication (Yang et al., pars 1 and 14).
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. 
The following patents/patent application publications are cited to further show the state of the art with respect to Network Slice Selection: 	U.S. Pat. Application Pub. No. 2021/0204207 to Fiorese et al.
U.S. Pat. Application Pub. No. 2018/0317163 to Lee et al.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUHAIL KHAN whose telephone number is (571)270-7187.  The examiner can normally be reached on M-TH 8:30am-6:30pm. If attempts to 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Suhail Khan/

Primary Examiner, Art Unit 2642